Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  Civil Action No. 1:20-cv-22051-JEM


    SISVEL INTERNATIONAL S.A.,
    3G LICENSING S.A., and SISVEL S.p.A.,

                           Plaintiffs,

          v.

    HMD AMERICA, INC., and HMD GLOBAL
    OY,

                           Defendants.


          JOINT CONFERENCE REPORT PURSUANT TO LOCAL RULE 16.1(b)(2)

          Plaintiffs Sisvel International S.A., 3G Licensing S.A., and Sisvel S.p.A. (“Sisvel” or

   “Plaintiffs”) and Defendants HMD America, Inc. and HMD Global Oy (“HMD” or “Defendants”),

   pursuant to Rule 16.1(b)(2) of the Local Rules for the Southern District of Florida and the Court’s

   August 20, 2020 Order (“Scheduling Order”), met by telephone on September 8, 2020, and hereby

   submit this Joint Conference Report.

          Information Required by Local Rule 16.1(b)(2)

          (A) Likelihood of settlement.

               Settlement is possible. The parties are attempting in good faith to resolve this matter

   and will notify the Court if they do so.

          (B) Likelihood of appearance in the action of additional parties.

               The parties do not anticipate the appearance of any additional parties in this litigation.

          (C) Proposed limits on time.




                                                     1
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 2 of 10




             On September 16, 2020, HMD filed a Motion To Modify The Scheduling Order (ECF

   No. 19). After the submission of HMD’s motion, the parties agreed to HMD’s proposed schedule

   subject to different dates for the exchange of patent claim terms for construction and for the

   exchange of proposed constructions of patent claim terms (as shown below). On September 21,

   2020, the Court issued an order granting HMD’s motion and entering the deadlines listed below.

   (“Order,” ECF No. 22).

    Date Or Deadline                                 Event

    October 2, 2020                                  Deadline for Defendants to respond to
                                                     complaint

    October 12, 2020                                 Motions to join additional parties, amend the
                                                     complaint, and class certification.

    October 16, 2020                                 Plaintiffs to provide preliminary identification
                                                     of asserted patent claims

    December 24, 2020                                Parties exchange patent claim terms for
                                                     construction
    Parties agreed date: December 23, 2020

    January 11, 2020                                 Parties exchange proposed constructions of
                                                     patent claim terms
    Parties agreed date: January 19, 2021

    February 1, 2021                                 Parties file opening claim construction briefs

    February 22, 2021                                Parties file responsive claim construction
                                                     briefs

    March 8, 2021                                    Parties file reply claim construction briefs

    March 15, 2021                                   Parties file a joint claim construction
                                                     statement

    April 5, 2021                                    Optional deadline for parties file technology
                                                     tutorials

    April 12, 2021, or other date set at the         Claim construction (Markman) hearing
    Court’s convenience



                                                 2
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 3 of 10




   Date Or Deadline                         Event

   May 24, 2021                             The parties meet and confer to narrow
                                            asserted patent claims, accused products, and
                                            asserted prior art references

   June 21, 2021                            Parties shall exchange opening expert witness
                                            summaries and reports.
   July 19, 2021                            Parties shall exchange rebuttal expert witness
                                            summaries and reports.
   July 19, 2021                            Parties shall exchange written lists containing
                                            the names and addresses of all witnesses
                                            intended to be called at trial and only those
                                            witnesses listed shall be permitted to testify.
   August 2, 2021                           A mediator must be selected

   August 16, 2021                          All discovery, including expert discovery,
                                            shall be completed

   September 13, 2021                       All Daubert, summary judgment, and other
                                            dispositive motions must be filed. Each party
                                            is limited to filing a single Daubert motion of
                                            no more than 20 pages. Summary judgment
                                            motions, in addition to containing a Statement
                                            of Material Facts pursuant to Local
                                            Rule 56.1(a), shall be accompanied by a
                                            separately-filed Joint Statement of
                                            Undisputed Fact, which must include all
                                            relevant facts about which there is no material
                                            dispute. Each undisputed fact shall be
                                            individually numbered and separated by
                                            paragraphs. This filing is limited to 10 pages
                                            and does not otherwise change the parties’
                                            obligation to comply with Local Rule 56.1.

                                            Note: If there are any unresolved discovery
                                            disputes pending fifteen days prior to this
                                            date, the moving party shall immediately
                                            advise the Court of all such unresolved
                                            disputes together with their status.

   September 20, 2021                       Mediation shall be completed

   October14, 2021                          All pretrial motions and memoranda of law
                                            must be filed. Each party is limited to filing a
                                            single motion in limine, which may not,


                                        3
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 4 of 10




    Date Or Deadline                                     Event

                                                         without leave of Court, exceed the 20-page
                                                         limit allowed by the Rules.

    October 28, 2021                                     Joint Pretrial Stipulation must be filed.

    November 11, 2021                                    Proposed jury instructions and/or proposed
                                                         findings of fact and conclusions of law must
                                                         be filed.

    November 18, 2021                                    Calendar call

    November 22, 2021                                    Beginning of two-week trial



              In addition to the deadlines set by the Court’s Order, the parties agree to exchange

   initial disclosures pursuant to Fed. R. Civ. P. 26 on October 7, 2020.

          (D) Proposals for the formulation and simplification of issues, including the
              elimination of frivolous claims or defenses and the number and timing of motions
              for summary judgment or partial summary judgment.

              The parties do not have any proposals for the formulation and simplification of any

   issues at this time. As the case progresses, the parties will in good faith confer to discuss proposals

   for the formulation and simplification of the issues in this case.

          (E) The necessity or desirability of amendments to the pleadings.

              Plaintiffs do not anticipate that any amendments to the Complaint will be necessary.

   Defendants have not yet filed their responsive pleadings.

          (F) The possibility of obtaining admissions of fact and of documents, electronically
              stored information or things which will avoid unnecessary proof, stipulations
              regarding authenticity of documents, electronically stored information or things,
              and the need for advance rulings from the Court on admissibility of evidence.

              Through the discovery process it is expected that the parties will work together in good

   faith to obtain admissions and stipulations that will avoid unnecessary proof at trial. In particular

   the parties have discussed the use of Requests for Admission to address this issue.

                                                     4
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 5 of 10




           (G) Suggestions for the avoidance of unnecessary proof and cumulative evidence.

                 Through the discovery process the parties have agreed to avoid the production of

   unnecessary proof and cumulative evidence. To the extent one party believes that the evidence is

   unnecessary or cumulative, the parties have agreed to work together in good faith to address these

   situations.

           (H) Suggestions on the advisability of referring matters to a Magistrate Judge or
               master.

                 The parties consent to referring discovery dispute related matters to the Magistrate

   Judge. The parties do not consent to referring any matters to a master at this time.

           (I) A preliminary estimate of the time required for trial.

                 Plaintiffs’ position: Plaintiffs estimate that the time required for trial will be ten days.

                 Defendants’ position: In view of the complex nature of this case, the large number of

   asserted patents, and the extensive record that will be developed, Defendants currently estimate

   that this case will require 15 full days of trial.

           (J) Requested date or dates for conferences before trial, a final pretrial conference,
               and trial.

                 At this time, the parties have no additional requested dates for conferences before trial,

   a final pretrial conference, or trial beyond the dates included in the Scheduling Order.

           (K) Any key issues about:

                 (i)     Disclosure, discovery, or preservation of electronically stored information,
                         including the form or forms in which it should be produced;

                 Plaintiffs’ position: The parties will negotiate in good faith an Electronically Stored

   Information agreement to address the disclosure of electronically stored information.

                 Defendants’ position: This case is complex, involving nine patents asserted by three

   plaintiffs. The asserted patents involve wireless communications technology—for example, the


                                                        5
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 6 of 10




   manner in which mobile phones communicate with wireless communications networks—which is

   not within the knowledge of lay people. Accordingly, this case will involve multiple experts for

   each side, including technical experts and damages experts.

              Discovery will involve a large volume of documents and other evidence—for example,

   because of the large number of asserted patents and the number of HMD products accused of

   infringement (multiple models of Nokia-brand mobile phones), and discovery will involve

   technical documentation concerning how HMD’s accused products work. The asserted patents

   were originally developed by three third-party companies—Nokia, LG Electronics, and

   BlackBerry—and later acquired by Sisvel. The asserted patents list 29 inventors. Therefore,

   discovery relating to the nine asserted patents, three original patent owners, and 29 inventors will

   be extensive.

              Sisvel’s complaint alleges that HMD’s accused products infringe the asserted patents

   because the patents are essential to various aspects of 3G and 4G wireless communications

   standards, meaning that products that comply with those aspects of the standards necessarily

   infringe Sisvel’s asserted patents. Those standards were published and governed by one or more

   third-party standards-setting organizations—for example, the European Telecommunications

   Standards Institute (ETSI). Therefore, discovery into the development of those standards and

   whether the asserted patents were declared to the standards-setting organization(s) as essential to

   the relevant aspects of the 3G and 4G standards will be extensive.

              The factors described above exacerbated by the fact that much of the discovery will

   occur from foreign (non-U.S.) entities and people. Four of the five parties are foreign companies

   of Belgium (plaintiffs Sisvel International, S.A., and 3G Licensing S.A.), Italy (plaintiff Sisvel

   S.p.A.), and Finland (defendant HMD Global Oy). The nine asserted patents were developed by



                                                    6
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 7 of 10




   foreign companies from which discovery is likely necessary—namely, Nokia (Finland), LG

   Electronics (South Korea), and BlackBerry, formerly known as Research In Motion (Canada). The

   asserted patents identify 29 named inventors from Finland, South Korea, and Canada. The 3G and

   4G wireless communications standards implicated by Sisvel’s infringement claims involve one or

   more foreign standards-setting organizations—for example, ETSI is in France.               Relevant

   documents and witnesses with relevant knowledge are likely spread around the world, and

   obtaining discovery of those sources will be time-consuming. Furthermore, discovery might

   involve foreign-language documents and witnesses who do not speak English, which will further

   complicate discovery.

                (ii)    Claims of privilege or of protection as trial-preparation materials,
                        including – if the parties agree on a procedure to assert those claims after
                        production – whether to ask the court to include their agreement in an
                        order under Federal Rule of Evidence 502; and

                The parties will negotiate in good faith an agreed protective order to address issues of

   privilege.

                (iii)   When the parties have agreed to use the ESI Checklist available on the
                        Court’s website (www.flsd.uscourts.gov), matters enumerated on the ESI
                        checklist.

                The parties will consider whether to use the ESI Checklist as part of their negotiations

   over an Electronically Stored Information agreement.



   Additional Information Required by the Court’s Scheduling Order:

      (1) Whether the trial will be jury or non-jury.

                Sisvel has demanded a jury trial.




                                                     7
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 8 of 10




      (2) An outline of the legal elements of each claim and defense raised by the pleadings (the
          parties are advised that this section shall not be a summary of allegations, but should
          be modeled on pattern substantive jury instructions applicable in this Court).

              Plaintiffs allege that Defendants are liable for direct infringement of U.S. Patent Nos.

   7,979,070, 8,189,611, 8,600,383, 7,215,653, 7,319,718, 7,551,625, 7,580,388, 7,869,396 and

   8,971,279. In order to prevail on their patent infringement claim Plaintiffs must prove that it is

   more likely than not that Defendants made, used, imported, offered to sell, or sold the invention

   defined in at least one claim of the asserted patents.

              Plaintiffs allege that Defendants are liable for induced infringement of U.S. Patent Nos.

   7,979,070, 8,189,611, 8,600,383, 7,215,653, 7,319,718, 7,551,625, 7,580,388, 7,869,396 and

   8,971,279. In order to prevail on their patent infringement claim Plaintiffs must prove that it is

   more likely than not that Defendants aided, instructed, or otherwise acted with the intent to cause

   acts that would constitute direct infringement of the asserted patents; that Defendants knew of the

   asserted patents, or showed willful blindness to the existence of the asserted patents at that time;

   that Defendants knew, or showed willful blindness, that the actions of the direct infringer would

   infringe at least one claim of the asserted patents; and that the direct infringer infringed at least

   one patent claim.

              Plaintiffs allege that Defendants are liable for contributory infringement of U.S. Patent

   Nos. 7,979,070, 8,189,611, 8,600,383, 7,215,653, 7,319,718, 7,551,625, 7,580,388, 7,869,396 and

   8,971,279. In order to prevail on their patent infringement claim Plaintiffs must prove that it is

   more likely than not that Defendants had knowledge of both the asserted patent and direct

   infringement of the asserted patents; that someone other than the Defendants directly infringed a

   claim of the asserted patents; that Defendants sold, offered for sale, or imported within the United

   States a component of the infringing product or an apparatus for use in the infringing method; the

   component or apparatus is not a staple article or commodity of commerce capable of substantial
                                                     8
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 9 of 10




   non-infringing use; the component or apparatus constitutes a material part of the claimed

   invention; and the Defendants knew that the component was especially made or adapted for use in

   an infringing product or method.

                Plaintiffs allege that Defendants are liable for willful infringement of U.S. Patent No.

   7,979,070.

      •   Plaintiffs’ position: In order to prevail on their willful infringement claim Plaintiffs must

          prove by preponderance of the evidence that Defendants knew of U.S. Patent No.

          7,979,070 and intentionally infringed at least one asserted claim of the patent. 35 U.S.C. §

          284 permits the District Court to treble damages at its discretion.

      •   Defendants’ position: Regarding the availability of enhanced damages under 35 U.S.C.

          § 284, enhanced damages are generally reserved for egregious cases typified by willful

          misconduct beyond typical infringement. Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S.Ct.

          1923, 1933-34, 1935 (2016).

      (3) A good-faith estimate of the specific dollar valuation of actual damages and other
          relief at issue.

                Based solely on public information available prior to any discovery on sales of

   products, Plaintiffs estimate that their damages will be $6,750,000. This figure is subject to change

   based on discovery produced during litigation and any enhanced damages or attorney’s fees that

   the Court may assess.

                Defendants dispute Plaintiffs’ estimate of the specific dollar valuation of actual

   damages and other relief at issue.




                                                     9
Case 1:20-cv-22051-DPG Document 24 Entered on FLSD Docket 09/23/2020 Page 10 of 10




      (4) The need for variance from the discovery limitations imposed by the Local Rules
          and/or the Federal Rules of Civil Procedure, including the grounds supporting the
          requested variance.

          The parties do not anticipate a need for variance from the discovery limitations imposed

   by the Local Rules and/or the Federal Rules of Civil Procedure.

   Dated: September 23, 2020


   /s/Jorge Espinosa/                              /s/Joseph W. Bain/
   Jorge Espinosa, Esq.                            Joseph W. Bain, Esq.
   Florida Bar No: 799032                          Florida Bar No. 860360
   Jorge.espinosa@gray-robinson.com                Email Address: jbain@shutts.com
   Francesca Russo, Esq.                           SHUTTS & BOWEN LLP
   Florida Bar No.: 174912                         1100 CityPlace Tower
   Francesca.russo@gray-robinson.com               525 Okeechobee Boulevard
   Robert R. Jimenez, Esq.                         West Palm Beach, Florida 33401
   Florida bar No. 72020                           Telephone: (561) 835-8500
   Robert.jimenez@gray-robinson.com                Facsimile: (561) 650-8530
   GRAY | ROBINSON, P.A.
   333 S.E. 2nd Ave., Suite 300
   Miami, FL 33131                                 Attorneys for Defendants HMD America, Inc.
   Tel: 305-416-6880                               and HMD Global OY
   Fax: 305-416-6887
   tdevlin@devlinlawfirm.com

   Attorneys for Plaintiffs
   Sisvel International S.A.,
   3G Licensing S.A., and SISVEL S.p.A.




                                                  10
